Motion for assignment of counsel granted and, pursuant to Judiciary Law § 35-b (2), M. Sue Wycoff, The Legal Aid Society, Criminal Appeals Bureau, 90 Church Street, New York, New York 10007 is assigned as counsel to the appellant on the appeal herein. March 1, 2000 is set as the date for transcription of all capital proceedings in County Court, Suffolk County, pursuant to section 510.10 (b) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.10 [b]). April 17, 2000 is set as the date for the Clerk of County Court, Suffolk County, to furnish assigned counsel, without charge, one certified copy of the complete record of proceedings pursuant to section 510.10 (c) of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.10 [c]). September 25, 2000 is set as the date for settlement of the record of the capital proceedings or the filing of a motion to settle in County Court, Suffolk County, pursuant to section 510.10 (e) of the Rules of the Court of Appeals in *817Capital Cases (22 NYCRR 510.10 [e]). January 8, 2001 is set as the date for filing in this Court the required number of copies of the settled record on appeal, with proof of service, pursuant to section 510.11 of the Rules of the Court of Appeals in Capital Cases (22 NYCRR 510.11).